Case 3:17-cv-05659-WHA Document 470-13 Filed 05/13/19 Page 1 of 14
5/11/2019           Case 3:17-cv-05659-WHA Document
                                           What is a Proxy470-13      Filed
                                                           Server and How    05/13/19
                                                                          Does it Work? Page 2 of 14

         Live Cyber Attack Lab 🎯 Watch our IR team detect & respond to a rogue insider trying to steal
                                                        data! Choose a Session 

                                  SUPPORT              COMMUNITY          SERVICES    1-877-292-8767         SEARCH




                   What is a Proxy Server
                     and How Does it
                           Work?
                                                             DATA SECURITY




   Inside Out Security Blog » Data Security » What is a Proxy Server and How Does it Work?




                                                                                                                 




     This site uses cookies to provide you with a better browsing experience. Further information may be found in the
                                                        Varonis Site Privacy Policy

https://www.varonis.com/blog/what-is-a-proxy-server/                                                                    1/13
5/11/2019           Case 3:17-cv-05659-WHA Document
                                           What is a Proxy470-13      Filed
                                                           Server and How    05/13/19
                                                                          Does it Work? Page 3 of 14
              
             BY               PETTERS
                             JEFF                     UPDATED: 2/19/2019



             The actual nuts and bolts of how the internet works is not something a people often stop
             to consider. The problem with that is the inherent danger of data security breaches and
             identity theft that come along with the cute dog pictures, 24 hour news updates, and great
             deals online.

             But what actually happens when you browse the web? You might be using a proxy server
             at your o ce, on a Virtual Private Network (VPN) or you could be one of the more tech-
             savvy who always use a proxy server of some kind or another.



             What’s a Proxy Server?
             A proxy server acts as a gateway between you and the internet. It’s an intermediary server
             separating end users from the websites they browse. Proxy servers provide varying levels
             of functionality, security, and privacy depending on your use case, needs, or company
             policy.

             If you’re using a proxy server, internet tra c ows through the proxy server on its way to
             the address you requested. The request then comes back through that same proxy server
             (there are exceptions to this rule), and then the proxy server forwards the data received
             from the website to you.




                                                                                                                  
             If that’s all it does, why bother with a proxy server? Why not just go straight from to the
             website and back?

             Modern proxy servers do much more than forwarding web requests, all in the name of
           data
     This site   security
               uses       and
                    cookies    network
                            to provide   performance.
                                       you               Proxy servers
                                           with a better browsing       act asFurther
                                                                  experience.  a rewall   and web
                                                                                      information maylter,
                                                                                                       be found in the
                                            Varonis
             provide shared network connections, andSite Privacy
                                                      cache      Policy
                                                              data to speed up common requests. A

https://www.varonis.com/blog/what-is-a-proxy-server/                                                                     2/13
5/11/2019           Case 3:17-cv-05659-WHA Document
                                           What is a Proxy470-13      Filed
                                                           Server and How    05/13/19
                                                                          Does it Work? Page 4 of 14
             good proxy server keeps users and the internal network protected from the bad stu that
             lives out in the wild internet. Lastly, proxy servers can provide a high level of privacy.



             How Does a Proxy Server Operate?
             Every computer on the internet needs to have a unique Internet Protocol (IP) Address.
             Think of this IP address as your computer’s street address. Just as the post o ce knows
             to deliver your mail to your street address, the internet knows how to send the correct
             data to the correct computer by the IP address.

             A proxy server is basically a computer on the internet with its own IP address that your
             computer knows. When you send a web request, your request goes to the proxy server
              rst. The proxy server then makes your web request on your behalf, collects the response
             from the web server, and forwards you the web page data so you can see the page in
             your browser.

             When the proxy server forwards your web requests, it can make changes to the data you
             send and still get you the information that you expect to see. A proxy server can change
             your IP address, so the web server doesn’t know exactly where you are in the world. It
             can encrypt your data, so your data is unreadable in transit. And lastly, a proxy server can
             block access to certain web pages, based on IP address.



             Why Should You Use a Proxy Server?
             There are several reasons organizations and individuals use a proxy server.

                    To control internet usage of employees and children: Organizations and
                    parents set up proxy servers to control and monitor how their employees
                    or kids use the internet. Most organizations don’t want you looking at
                    speci c websites on company time, and they can con gure the proxy
                                                                                                              
                    server to deny access to speci c sites, instead redirecting you with a nice
                    note asking you to refrain from looking at said sites on the company
                    network. They can also monitor and log all web requests, so even though
                 they
     This site uses    might
                    cookies    not block
                            to provide     the asite,
                                       you with       they
                                                 better     knowexperience.
                                                        browsing  how much     timeinformation
                                                                            Further  you spend may be found in the
                                                       Varonis Site Privacy Policy
                    cyberloa ng.
https://www.varonis.com/blog/what-is-a-proxy-server/                                                                 3/13
5/11/2019           Case 3:17-cv-05659-WHA Document
                                           What is a Proxy470-13      Filed
                                                           Server and How    05/13/19
                                                                          Does it Work? Page 5 of 14
                    Bandwidth savings and improved speeds: Organizations can also get
                    better overall network performance with a good proxy server. Proxy servers
                    can cache (save a copy of the website locally) popular websites – so when

                    you ask for www.varonis.com,                           the proxy server will
                    check to see if it has the most recent copy of
                    the site, and then send you the saved copy.
                    What this means is that when hundreds of
                    people hit www.varonis.com at the same time
                    from the same proxy server, the proxy server
                    only sends one request to varonis.com. This
                    saves bandwidth for the company and
                    improves the network performance.
                    Privacy bene ts: Individuals and organizations alike use proxy servers to
                    browse the internet more privately. Some proxy servers will change the IP
                    address and other identifying information the web request contains. This
                    means the destination server doesn’t know who actually made the original
                    request, which helps keeps your personal information and browsing habits
                    more private.

                    Improved security: Proxy servers provide security bene ts on top of the
                    privacy bene ts. You can con gure your proxy server to encrypt your web
                    requests to keep prying eyes from reading your transactions. You can also
                                                                                                            
                    prevent known malware sites from any access through the proxy server.
                    Additionally, organizations can couple their proxy server with a Virtual
                    Private Network (VPN), so remote users always access the internet through
                 thecookies
     This site uses   company     proxy.
                            to provide youA VPN
                                          with    is a browsing
                                               a better direct connection    to theinformation
                                                                experience. Further companymay network
                                                                                                 be found in the
                                                       Varonis Site Privacy Policy
                    that companies provide to external or remote users. By using a VPN, the
https://www.varonis.com/blog/what-is-a-proxy-server/                                                               4/13
5/11/2019           Case 3:17-cv-05659-WHA Document
                                           What is a Proxy470-13      Filed
                                                           Server and How    05/13/19
                                                                          Does it Work? Page 6 of 14
                    company can control and verify that their users have access to the
                    resources (email, internal data) they need, while also providing a secure
                    connection for the user to protect the company data.

                    Get access to blocked resources: Proxy servers allow users to circumvent
                    content restrictions imposed by companies or governments. Is the local
                    sportsball team’s game blacked out online? Log into a proxy server on the
                    other side of the country and watch from there. The proxy server makes it
                    look like you are in California, but you actually live in North Carolina.
                    Several governments around the world closely monitor and restrict access
                    to the internet, and proxy servers o er their citizens access to an
                    uncensored internet.




                                                                                                                 




     This site uses cookies to provide you with a better browsing experience. Further information may be found in the
                                                       Varonis Site Privacy Policy

https://www.varonis.com/blog/what-is-a-proxy-server/                                                                    5/13
5/11/2019           Case 3:17-cv-05659-WHA Document
                                           What is a Proxy470-13      Filed
                                                           Server and How    05/13/19
                                                                          Does it Work? Page 7 of 14




             Now that you have an idea about why organizations and individuals use a proxy server,
             take a look at the risks below.



             Proxy Server Risks                                                                                  


             You do need to be cautious when you choose a proxy server: a few common risks can
             negate any of the potential bene ts:
     This site uses cookies to provide you with a better browsing experience. Further information may be found in the

                    Free proxy server risks Varonis Site Privacy Policy
https://www.varonis.com/blog/what-is-a-proxy-server/                                                                    6/13
5/11/2019           Case 3:17-cv-05659-WHA Document
                                           What is a Proxy470-13      Filed
                                                           Server and How    05/13/19
                                                                          Does it Work? Page 8 of 14
                            You know the old saying “you get what you pay for?” Well, using one
                            of the many free proxy server services can be quite risky, even the
                            services using ad-based revenue models.

                            Free usually means they aren’t investing heavily in backend hardware
                            or encryption. You’ll likely see performance issues and potential data
                            security issues. If you ever nd a completely “free” proxy server, tread
                            very carefully. Some of those are just looking to steal your credit card
                            numbers.

                    Browsing history log

                            The proxy server has your original IP address and web request
                            information possibly unencrypted, saved locally. Make sure to check if
                            your proxy server logs and saves that data – and what kind of
                            retention or law enforcement cooperation policies they follow.

                            If you expect to use a proxy server for privacy, but the vendor is just
                            logging and selling your data you might not be receiving the expected
                            value for the service.

                    No encryption

                            If you use a proxy server without encryption, you might as well not use
                            a proxy server. No encryption means you are sending your requests as
                            plain text. Anyone who is listening will be able to pull usernames and
                            passwords and account information really easily. Make sure whatever
                            proxy server you use provides full encryption capability.



             Types of Proxy Servers                                                                              

             Not all proxy servers work the same way. It’s important to understand exactly what
             functionality you’re getting from the proxy server, and ensure that the proxy server meets
             your use case.
     This site uses cookies to provide you with a better browsing experience. Further information may be found in the
                                                       Varonis Site Privacy Policy
             Transparent Proxy
https://www.varonis.com/blog/what-is-a-proxy-server/                                                                    7/13
5/11/2019           Case 3:17-cv-05659-WHA Document
                                           What is a Proxy470-13      Filed
                                                           Server and How    05/13/19
                                                                          Does it Work? Page 9 of 14
                    A transparent proxy tells websites that it is a proxy server and it will still
                    pass along your IP address, identifying you to the web server. Businesses,
                    public libraries, and schools often use transparent proxies for content
                      ltering: they’re easy to set up both client and server side.

             Anonymous Proxy


                    An anonymous proxy will identify itself as a proxy, but it won’t pass your IP
                    address to the website – this helps prevent identity theft and keep your
                    browsing habits private. They can also prevent a website from serving you
                    targeted marketing content based on your location. For example, if
                    CNN.com knows you live in Raleigh, NC, they will show you news stories
                    they feel are relevant to Raleigh, NC. Browsing anonymously will prevent a
                    website from using some ad targeting techniques, but is not a 100%
                    guarantee.

             Distorting proxy


                    A distorting proxy server passes along a false IP address for you while
                    identifying itself as a proxy. This serves similar purposes as the anonymous
                    proxy, but by passing a false IP address, you can appear to be from a
                    di erent location to get around content restrictions.

             High Anonymity proxy


                    High Anonymity proxy servers periodically change the IP address they
                    present to the web server, making it very di cult to keep track of what
                    tra c belongs to who. High anonymity proxies, like the TOR Network, is the
                    most private and secure way to read the internet.
                                                                                                                 
             Proxy servers are a hot item in the news these days with the controversies around Net
             Neutrality and censorship. By removing net neutrality protections in the United States,
             Internet Service Providers (ISP) are now able to control your bandwidth and internet tra c.
             ISPs can potentially tell you what sites you can and cannot see. While there’s a great
     This site uses cookies to provide you with a better browsing experience. Further information may be found in the
             amount of uncertainty around what is going to happen with Net Neutrality, it’s possible
                                                       Varonis Site Privacy Policy
             that proxy servers will provide some ability to work around an ISPs restrictions.
https://www.varonis.com/blog/what-is-a-proxy-server/                                                                    8/13
5/11/2019          Case 3:17-cv-05659-WHA Document       470-13
                                           What is a Proxy Server and Filed 05/13/19
                                                                      How Does it Work? Page 10 of 14
             Varonis analyzes data from proxy servers to protect you from data breaches and cyber
             attacks. The addition of proxy data gives more context to better analyze user behavior
             trends for abnormalities. You can get an alert on that suspicious activity with actionable
             intelligence to investigate and deal with the incident.

             For example, a user accessing GDPR data might not be signi cant on its own. But if they
             access GDPR data and then try to upload it to an external website, it could be an
             ex ltration attempt and potential data breach. Without the context provided by le system
             monitoring, proxy monitoring, and Varonis threat models, you might see these events in a
             vacuum and not realize you need to prevent a data breach.

             Get a 1:1 demo to see these threat models in action – and see what your proxy data could
             be telling you.




                                    JEFF PETTERS
                                    Je has been working on computers since his Dad brought home an IBM
                                    PC 8086 with dual disk drives. Researching and writing about data
                                    security is his dream job.




                                                                                                                 




     This site uses cookies to provide you with a better browsing experience. Further information may be found in the
                                                       Varonis Site Privacy Policy

https://www.varonis.com/blog/what-is-a-proxy-server/                                                                    9/13
5/11/2019          Case 3:17-cv-05659-WHA Document       470-13
                                           What is a Proxy Server and Filed 05/13/19
                                                                      How Does it Work? Page 11 of 14




                                                                                                                 




     This site uses cookies to provide you with a better browsing experience. Further information may be found in the
                                                       Varonis Site Privacy Policy

https://www.varonis.com/blog/what-is-a-proxy-server/                                                                 10/13
5/11/2019          Case 3:17-cv-05659-WHA Document       470-13
                                           What is a Proxy Server and Filed 05/13/19
                                                                      How Does it Work? Page 12 of 14




                                                       1 CPE Credit

                                                       Free Video
                                                       Course
                                                       GDPR
                                                       Attack
                                                       Plan
                                                                START NOW

                                                   ——— RELATED POSTS ———




         DATA SECURITY

         What is Data Governance: De nition + Best Practices                                                     




     This site uses cookies to provide you with a better browsing experience. Further information may be found in the
                                                           Varonis Site Privacy Policy
         DATA SECURITY

https://www.varonis.com/blog/what-is-a-proxy-server/                                                                 11/13
5/11/2019          Case 3:17-cv-05659-WHA Document       470-13
                                           What is a Proxy Server and Filed 05/13/19
                                                                      How Does it Work? Page 13 of 14
         Data Governance in Healthcare: Your Complete Guide




         DATA SECURITY

         The Future of Cybersecurity Budgeting




         DATA SECURITY

         What is Security Analytics? Guide for the Non-Analytical




            Does your cybersecurity start at the heart?
                                                Get a highly customized data risk assessment run by engineers who are
                                                                                         obsessed with data security.


                                                                                             SCHEDULE NOW




                                                                                                                 




     This site uses cookies to provide you with a better browsing experience. Further information may be found in the
                                                       Varonis Site Privacy Policy

https://www.varonis.com/blog/what-is-a-proxy-server/                                                                 12/13
5/11/2019          Case 3:17-cv-05659-WHA Document       470-13
                                           What is a Proxy Server and Filed 05/13/19
                                                                      How Does it Work? Page 14 of 14




                             SOLUTIONS                 PLATFORM            COMPANY        RESOURCES     PARTNERS

             Français Remediation                      How It              About          Free          Technology
             Deutsch &                                 Works               Varonis        Security      Partners
             日本              Governance                How to Buy          Varonis Life   Training      Channel
             語               Security                  How to Use          Careers        Analyst       Partners
             P усский        Analytics                 It                  Customers      Reports       Partner
             Português Data                            Real Results        Investor       Whitepapers   Portal
                       Classification                  ROI                 Relations      Guides
                             Ransomware                Integrations        Contact Us     Videos
                             Insider                                                      Events
                             Threats
                             External
                             Threats



   © 2019 Inside Out Security | Policies | Certifications




                                                                                                                   




     This site uses cookies to provide you with a better browsing experience. Further information may be found in the
                                                            Varonis Site Privacy Policy

https://www.varonis.com/blog/what-is-a-proxy-server/                                                                   13/13
